395 S.C. 128 (2011)
716 S.E.2d 909
In the Matter of Terry Lance CARTER, Respondent.
Not in Source.
Supreme Court of South Carolina.
October 5, 2011.

ORDER
Respondent is a member of the South Carolina Bar and Tennessee Bar. Pursuant to Rule 29(a), RLDE, Rule 413, SCACR, the Office of Disciplinary Counsel (ODC) provided the Clerk of Court with a certified copy of the Supreme Court of Tennessee's April 25, 2011, order transferring respondent to disability inactive status in that State. In accordance with Rule 29(b), the Clerk provided the order to ODC and respondent and gave the parties thirty (30) days in which to inform the Court of any reason why respondent should not be transferred to incapacity inactive status in South Carolina. Neither ODC nor respondent filed a response.
Pursuant to Rule 29, RLDE, Rule 413, SCACR, respondent is hereby transferred to incapacity inactive status.
IT IS SO ORDERED.
   /s/ Jean H. Toal, C.J.
   /s/ Costa M. Pleicones, J.
   /s/ Donald W. Beatty, J.
   /s/ John W. Kittredge, J.
   /s/ Kaye G. Hearn, J.
*129